DETAILED ACTION
This Office Action is in response to Applicants Application filed on April 1, 2020.  Claims 1-48 are pending and presented for examination.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on July 10, 2020 has been considered by the examiner.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I.  Claims 1-8, drawn to a method of uploading a digital object to object storage, said method comprising receiving at a server computer over an Internet connection a request from a user computing device for an upload Web page; downloading said upload Web page to a browser of said user computing device, said upload Web page identified by an upload page URL that includes a unique upload identifier, wherein said unique upload identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; receiving at said server computer via said upload Web page a digital object from said user computing device; generating a unique file identifier for said digital object; and storing said digital object in 
	II.	Claims 8-18, downloading a digital object from object storage, said method comprising: receiving at a server computer over an Internet connection a request from a user computing device for a download Web page, said download Web page identified by a download page URL that includes a unique download identifier, wherein said unique download identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; enumerating at least one digital object using said unique bag identifier, said digital object having a unique file identifier; downloading said download Web page to a browser of said user computing device, said download Web page including an icon representing said digital object; receiving at said server computer via said download Web page a request to download said digital object; locating said digital object in object storage using a combination of said unique bag identifier and said unique file identifier; and downloading said digital object from object storage to said user computing device classified in CPC G06F16/95.
III.	Claims 19-26, drawn to method of downloading a download Web page using a QR code, said method comprising: receiving at a server computer over an Internet connection a request from a first user computing device for a download Web page, said download Web page identified by a download page URL that includes a unique download identifier, wherein said unique download identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; downloading said download Web page to a browser of said first user computing device, said download Web page including an icon representing a QR  classified in CPC G06K19/06018.
IV.	Claims 27-33, drawn to downloading a download Web page using an alphanumeric code, said method comprising: receiving at a server computer over an Internet connection a request from a first user computing device for a download Web page, said download Web page identified by a download page URL that includes a unique download identifier, wherein said unique download identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; downloading said download Web page to a browser of said first user computing device, said download Web page including an icon representing an alphanumeric code, wherein said download Web page is arranged to display said alphanumeric code for a predetermined amount of time when said icon is selected by a user; receiving, at said server computer from a second user computing device, within said predetermined amount of time, a request for said download Web page that includes said alphanumeric code embedded in a URL with a domain name of said download Web page; and downloading said download Web page to a browser of said second user computing device based upon said received alphanumeric code classified in CPC G06F16/381.
V.	Claims 34-38, drawn to a method of uploading a digital object to object storage using electronic mail, said method comprising: receiving at a server computer over an Internet connection from a first user computing device an e-mail message including a digital object, said 
downloading said digital object from object storage to said user computing device classified in CPC H04L51/18.
VI.	Claims 39-45, drawn to a method of downloading a digital object from object storage using a password, said method comprising: receiving at a server computer over an Internet connection a request from a user computing device for a download Web page, said download Web page identified by a download page URL that includes a unique download identifier, wherein said unique download identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; enumerating at least one digital object using said unique bag identifier, said digital object having a unique file identifier; downloading said download Web page to a browser of said user computing device, wherein said download Web page not including any means to select or view an icon representing said digital object, and wherein said download Web page includes a password field; receiving at said server computer via said download Web page a password entered in said password field; determining that said received password matches a password stored in a database in association with said unique download identifier; and displaying said icon representing said digital object on said download Web page, wherein said icon may be viewed or selected classified in CPC H04L63/083.
.	Claims 46-48, drawn to a method of ensuring the integrity of a collection of digital objects, said method comprising: retrieving from object storage a collection of digital objects that are each indexed by a unique bag identifier; calculating a hash value for each of said digital objects and placing each of said hash values into a manifest file; calculating a manifest hash value for said manifest file; posting said manifest hash value to a blockchain and receiving a transaction identifier in return, wherein said transaction identifier guaranteeing that said manifest hash value exists on a particular date; and adding said transaction identifier to said object storage using as an index said unique bag identifier, whereby said transaction identifier is part of said collection classified in CPC G06F16/2365.
4.	The inventions are distinct, each from the other because of the following reasons:
5.	Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations.  (M.P.E.P. § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the Group I invention does not rely upon a method comprising:
receiving at a server computer over an Internet connection a request from a user computing device for a download Web page, said download Web page identified by a download page URL that includes a unique download identifier, wherein said unique download identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; enumerating at least one digital object using said unique bag identifier, said digital object having a unique file identifier; downloading said download Web page to a browser of said user computing device, said 
The subcombination has a separate utility such as the method lacks:
receiving at a server computer over an Internet connection a request from a user computing device for an upload Web page; downloading said upload Web page to a browser of said user computing device, said upload Web page identified by an upload page URL that includes a unique upload identifier, wherein said unique upload identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; receiving at said server computer via said upload Web page a digital object from said user computing device; generating a unique file identifier for said digital object; and storing said digital object in object storage indexed by a combination of said unique bag identifier and said unique file identifier.
6.	Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations.  (M.P.E.P. § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the Group I invention does not rely upon a method comprising:
receiving at a server computer over an Internet connection a request from a first user computing device for a download Web page, said download Web page identified by a 
The subcombination has a separate utility such as the method lacks:
receiving at a server computer over an Internet connection a request from a user computing device for an upload Web page; downloading said upload Web page to a browser of said user computing device, said upload Web page identified by an upload page URL that includes a unique upload identifier, wherein said unique upload identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; receiving at said server computer via said upload Web page a digital object from said user computing device; generating a unique file identifier for said digital object; and storing said digital object in object storage indexed by a combination of said unique bag identifier and said unique file identifier.
7.	Inventions I and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the 
receiving at a server computer over an Internet connection a request from a first user computing device for a download Web page, said download Web page identified by a download page URL that includes a unique download identifier, wherein said unique download identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; downloading said download Web page to a browser of said first user computing device, said download Web page including an icon representing an alphanumeric code, wherein said download Web page is arranged to display said alphanumeric code for a predetermined amount of time when said icon is selected by a user; receiving, at said server computer from a second user computing device, within said predetermined amount of time, a request for said download Web page that includes said alphanumeric code embedded in a URL with a domain name of said download Web page; and downloading said download Web page to a browser of said second user computing device based upon said received alphanumeric code. 
The subcombination has a separate utility such as the method lacks:
receiving at a server computer over an Internet connection a request from a user computing device for an upload Web page; downloading said upload Web page to a browser of said user computing device, said upload Web page identified by an upload page URL that includes a unique upload identifier, wherein said unique upload identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; receiving at said server computer via said upload Web page a 
8.	Inventions I and V are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations.  (M.P.E.P. § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the Group I invention does not rely upon a method comprising:
receiving at a server computer over an Internet connection from a first user computing device an e-mail message including a digital object, said e-mail message having an address which includes a unique bag identifier; generating a unique file identifier for the digital object; storing said digital object in object storage using as an index a combination of said unique bag identifier and said unique file identifier; receiving at said server computer via a download Web page a request to download said digital object from a second user computing device, wherein said download Web page has a URL which includes a unique download identifier different from said bag identifier which is associated in a one-to-one relationship with said unique bag identifier in a database of said server computer; and downloading said digital object from object storage to said user computing device. 
The subcombination has a separate utility such as the method lacks:
receiving at a server computer over an Internet connection a request from a user computing device for an upload Web page; downloading said upload Web page to a 
9.	Inventions I and VI are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations.  (M.P.E.P. § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the Group I invention does not rely upon a method comprising:
receiving at a server computer over an Internet connection a request from a user computing device for a download Web page, said download Web page identified by a download page URL that includes a unique download identifier, wherein said unique download identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; enumerating at least one digital object using said unique bag identifier, said digital object having a unique file identifier; downloading said download Web page to a browser of said user computing device, wherein said download Web page not including any means to select or view an icon representing said digital object, and wherein said download Web page includes a password field; receiving at said server computer via said download Web page a 
The subcombination has a separate utility such as the method lacks:
receiving at a server computer over an Internet connection a request from a user computing device for an upload Web page; downloading said upload Web page to a browser of said user computing device, said upload Web page identified by an upload page URL that includes a unique upload identifier, wherein said unique upload identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; receiving at said server computer via said upload Web page a digital object from said user computing device; generating a unique file identifier for said digital object; and storing said digital object in object storage indexed by a combination of said unique bag identifier and said unique file identifier.
10.	Inventions I and VII are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations.  (M.P.E.P. § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the Group I invention does not rely upon a method comprising:
retrieving from object storage a collection of digital objects that are each indexed by a unique bag identifier; calculating a hash value for each of said digital objects and placing each of said hash values into a manifest file; calculating a manifest hash value 
The subcombination has a separate utility such as the method lacks:
receiving at a server computer over an Internet connection a request from a user computing device for an upload Web page; downloading said upload Web page to a browser of said user computing device, said upload Web page identified by an upload page URL that includes a unique upload identifier, wherein said unique upload identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; receiving at said server computer via said upload Web page a digital object from said user computing device; generating a unique file identifier for said digital object; and storing said digital object in object storage indexed by a combination of said unique bag identifier and said unique file identifier.
11.	Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations.  (M.P.E.P. § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the Group II invention does not rely upon a method comprising:
receiving at a server computer over an Internet connection a request from a first user computing device for a download Web page, said download Web page identified by a 
The subcombination has a separate utility such as the method lacks:
receiving at a server computer over an Internet connection a request from a user computing device for a download Web page, said download Web page identified by a download page URL that includes a unique download identifier, wherein said unique download identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; enumerating at least one digital object using said unique bag identifier, said digital object having a unique file identifier; downloading said download Web page to a browser of said user computing device, said download Web page including an icon representing said digital object; receiving at said server computer via said download Web page a request to download said digital object; locating said digital object in object storage using a combination of said unique bag identifier and said unique file identifier; and downloading said digital object from object storage to said user computing device.

receiving at a server computer over an Internet connection a request from a first user computing device for a download Web page, said download Web page identified by a download page URL that includes a unique download identifier, wherein said unique download identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; downloading said download Web page to a browser of said first user computing device, said download Web page including an icon representing an alphanumeric code, wherein said download Web page is arranged to display said alphanumeric code for a predetermined amount of time when said icon is selected by a user; receiving, at said server computer from a second user computing device, within said predetermined amount of time, a request for said download Web page that includes said alphanumeric code embedded in a URL with a domain name of said download Web page; and downloading said download Web page to a browser of said second user computing device based upon said received alphanumeric code. 
The subcombination has a separate utility such as the method lacks:
receiving at a server computer over an Internet connection a request from a user computing device for a download Web page, said download Web page identified by a download page URL that includes a unique download identifier, wherein said unique 
13.	Inventions II and V are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations.  (M.P.E.P. § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the Group II invention does not rely upon a method comprising:
receiving at a server computer over an Internet connection from a first user computing device an e-mail message including a digital object, said e-mail message having an address which includes a unique bag identifier; generating a unique file identifier for the digital object; storing said digital object in object storage using as an index a combination of said unique bag identifier and said unique file identifier; receiving at said server computer via a download Web page a request to download said digital object from a second user computing device, wherein said download Web page has a URL which includes a unique download identifier different from said bag identifier which is 
The subcombination has a separate utility such as the method lacks:
receiving at a server computer over an Internet connection a request from a user computing device for a download Web page, said download Web page identified by a download page URL that includes a unique download identifier, wherein said unique download identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; enumerating at least one digital object using said unique bag identifier, said digital object having a unique file identifier; downloading said download Web page to a browser of said user computing device, said download Web page including an icon representing said digital object; receiving at said server computer via said download Web page a request to download said digital object; locating said digital object in object storage using a combination of said unique bag identifier and said unique file identifier; and downloading said digital object from object storage to said user computing device.
14.	Inventions II and VI are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations.  (M.P.E.P. § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the Group II invention does not rely upon a method comprising:
receiving at a server computer over an Internet connection a request from a user computing device for a download Web page, said download Web page identified by a download page URL that includes a unique download identifier, wherein said unique download identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; enumerating at least one digital object using said unique bag identifier, said digital object having a unique file identifier; downloading said download Web page to a browser of said user computing device, wherein said download Web page not including any means to select or view an icon representing said digital object, and wherein said download Web page includes a password field; receiving at said server computer via said download Web page a password entered in said password field; determining that said received password matches a password stored in a database in association with said unique download identifier; and displaying said icon representing said digital object on said download Web page, wherein said icon may be viewed or selected. 
The subcombination has a separate utility such as the method lacks:
receiving at a server computer over an Internet connection a request from a user computing device for a download Web page, said download Web page identified by a download page URL that includes a unique download identifier, wherein said unique download identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; enumerating at least one digital object using said unique bag identifier, said digital object having a unique file identifier; downloading said download Web page to a browser of said user computing device, said download Web page including an icon representing said digital object; receiving at said 
15.	Inventions II and VII are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations.  (M.P.E.P. § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the Group II invention does not rely upon a method comprising:
retrieving from object storage a collection of digital objects that are each indexed by a unique bag identifier; calculating a hash value for each of said digital objects and placing each of said hash values into a manifest file; calculating a manifest hash value for said manifest file; posting said manifest hash value to a blockchain and receiving a transaction identifier in return, wherein said transaction identifier guaranteeing that said manifest hash value exists on a particular date; and adding said transaction identifier to said object storage using as an index said unique bag identifier, whereby said transaction identifier is part of said collection. 
The subcombination has a separate utility such as the method lacks:
receiving at a server computer over an Internet connection a request from a user computing device for a download Web page, said download Web page identified by a download page URL that includes a unique download identifier, wherein said unique download identifier is associated in a one-to-one relationship with a unique bag 
16.	Inventions III and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations.  (M.P.E.P. § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the Group III invention does not rely upon a method comprising:
receiving at a server computer over an Internet connection from a first user computing device an e-mail message including a digital object, said e-mail message having an address which includes a unique bag identifier; generating a unique file identifier for the digital object; storing said digital object in object storage using as an index a combination of said unique bag identifier and said unique file identifier; receiving at said server computer via a download Web page a request to download said digital object from a second user computing device, wherein said download Web page has a URL which includes a unique download identifier different from said bag identifier which is associated in a one-to-one relationship with said unique bag identifier in a database of 
The subcombination has a separate utility such as the method lacks:
receiving at a server computer over an Internet connection a request from a first user computing device for a download Web page, said download Web page identified by a download page URL that includes a unique download identifier, wherein said unique download identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; downloading said download Web page to a browser of said first user computing device, said download Web page including an icon representing a QR code, wherein said download Web page is arranged to display a QR code embedding said download page URL when said icon is selected by a user; receiving at said server computer from a second user computing device a request for said download Web page that includes said download page URL obtained from said QR code displayed on said first user computing device; and downloading said download Web page to a browser of said second user computing device.
17.	Inventions III and V are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations.  (M.P.E.P. § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the Group III invention does not rely upon a method comprising:
receiving at a server computer over an Internet connection from a first user computing device an e-mail message including a digital object, said e-mail message having an 
The subcombination has a separate utility such as the method lacks:
receiving at a server computer over an Internet connection a request from a first user computing device for a download Web page, said download Web page identified by a download page URL that includes a unique download identifier, wherein said unique download identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; downloading said download Web page to a browser of said first user computing device, said download Web page including an icon representing a QR code, wherein said download Web page is arranged to display a QR code embedding said download page URL when said icon is selected by a user; receiving at said server computer from a second user computing device a request for said download Web page that includes said download page URL obtained from said QR code displayed on said first user computing device; and downloading said download Web page to a browser of said second user computing device.

receiving at a server computer over an Internet connection a request from a user computing device for a download Web page, said download Web page identified by a download page URL that includes a unique download identifier, wherein said unique download identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; enumerating at least one digital object using said unique bag identifier, said digital object having a unique file identifier; downloading said download Web page to a browser of said user computing device, wherein said download Web page not including any means to select or view an icon representing said digital object, and wherein said download Web page includes a password field; receiving at said server computer via said download Web page a password entered in said password field; determining that said received password matches a password stored in a database in association with said unique download identifier; and displaying said icon representing said digital object on said download Web page, wherein said icon may be viewed or selected. 
The subcombination has a separate utility such as the method lacks:
receiving at a server computer over an Internet connection a request from a first user computing device for a download Web page, said download Web page identified by a 
19.	Inventions III and VII are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations.  (M.P.E.P. § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the Group III invention does not rely upon a method comprising:
retrieving from object storage a collection of digital objects that are each indexed by a unique bag identifier; calculating a hash value for each of said digital objects and placing each of said hash values into a manifest file; calculating a manifest hash value for said manifest file; posting said manifest hash value to a blockchain and receiving a transaction identifier in return, wherein said transaction identifier guaranteeing that said manifest hash value exists on a particular date; and adding said transaction identifier to 
The subcombination has a separate utility such as the method lacks:
receiving at a server computer over an Internet connection a request from a first user computing device for a download Web page, said download Web page identified by a download page URL that includes a unique download identifier, wherein said unique download identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; downloading said download Web page to a browser of said first user computing device, said download Web page including an icon representing a QR code, wherein said download Web page is arranged to display a QR code embedding said download page URL when said icon is selected by a user; receiving at said server computer from a second user computing device a request for said download Web page that includes said download page URL obtained from said QR code displayed on said first user computing device; and downloading said download Web page to a browser of said second user computing device.
20.	Inventions IV and V are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations.  (M.P.E.P. § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the Group IV invention does not rely upon a method comprising:
receiving at a server computer over an Internet connection from a first user computing device an e-mail message including a digital object, said e-mail message having an 
The subcombination has a separate utility such as the method lacks:
receiving at a server computer over an Internet connection from a first user computing device an e-mail message including a digital object, said e-mail message having an address which includes a unique bag identifier; generating a unique file identifier for the digital object; storing said digital object in object storage using as an index a combination of said unique bag identifier and said unique file identifier; receiving at said server computer via a download Web page a request to download said digital object from a second user computing device, wherein said download Web page has a URL which includes a unique download identifier different from said bag identifier which is associated in a one-to-one relationship with said unique bag identifier in a database of said server computer; and downloading said digital object from object storage to said user computing device.
21.	Inventions IV and VI are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require 
receiving at a server computer over an Internet connection a request from a user computing device for a download Web page, said download Web page identified by a download page URL that includes a unique download identifier, wherein said unique download identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; enumerating at least one digital object using said unique bag identifier, said digital object having a unique file identifier; downloading said download Web page to a browser of said user computing device, wherein said download Web page not including any means to select or view an icon representing said digital object, and wherein said download Web page includes a password field; receiving at said server computer via said download Web page a password entered in said password field; determining that said received password matches a password stored in a database in association with said unique download identifier; and displaying said icon representing said digital object on said download Web page, wherein said icon may be viewed or selected. 
The subcombination has a separate utility such as the method lacks:
receiving at a server computer over an Internet connection from a first user computing device an e-mail message including a digital object, said e-mail message having an address which includes a unique bag identifier; generating a unique file identifier for the digital object; storing said digital object in object storage using as an index a 
22.	Inventions IV and VII are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations.  (M.P.E.P. § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the Group IV invention does not rely upon a method comprising:
retrieving from object storage a collection of digital objects that are each indexed by a unique bag identifier; calculating a hash value for each of said digital objects and placing each of said hash values into a manifest file; calculating a manifest hash value for said manifest file; posting said manifest hash value to a blockchain and receiving a transaction identifier in return, wherein said transaction identifier guaranteeing that said manifest hash value exists on a particular date; and adding said transaction identifier to said object storage using as an index said unique bag identifier, whereby said transaction identifier is part of said collection. 
The subcombination has a separate utility such as the method lacks:
receiving at a server computer over an Internet connection from a first user computing 
23.	Inventions V and VI are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations.  (M.P.E.P. § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the Group V invention does not rely upon a method comprising:
receiving at a server computer over an Internet connection a request from a user computing device for a download Web page, said download Web page identified by a download page URL that includes a unique download identifier, wherein said unique download identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; enumerating at least one digital object using said unique bag identifier, said digital object having a unique file identifier; downloading said download Web page to a browser of said user computing device, 
The subcombination has a separate utility such as the method lacks:
receiving at a server computer over an Internet connection from a first user computing device an e-mail message including a digital object, said e-mail message having an address which includes a unique bag identifier; generating a unique file identifier for the digital object; storing said digital object in object storage using as an index a combination of said unique bag identifier and said unique file identifier; receiving at said server computer via a download Web page a request to download said digital object from a second user computing device, wherein said download Web page has a URL which includes a unique download identifier different from said bag identifier which is associated in a one-to-one relationship with said unique bag identifier in a database of said server computer; and downloading said digital object from object storage to said user computing device.
24.	Inventions V and VII are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations.  (M.P.E.P. § 806.05(c)).  In the 
retrieving from object storage a collection of digital objects that are each indexed by a unique bag identifier; calculating a hash value for each of said digital objects and placing each of said hash values into a manifest file; calculating a manifest hash value for said manifest file; posting said manifest hash value to a blockchain and receiving a transaction identifier in return, wherein said transaction identifier guaranteeing that said manifest hash value exists on a particular date; and adding said transaction identifier to said object storage using as an index said unique bag identifier, whereby said transaction identifier is part of said collection. 
The subcombination has a separate utility such as the method lacks:
receiving at a server computer over an Internet connection from a first user computing device an e-mail message including a digital object, said e-mail message having an address which includes a unique bag identifier; generating a unique file identifier for the digital object; storing said digital object in object storage using as an index a combination of said unique bag identifier and said unique file identifier; receiving at said server computer via a download Web page a request to download said digital object from a second user computing device, wherein said download Web page has a URL which includes a unique download identifier different from said bag identifier which is associated in a one-to-one relationship with said unique bag identifier in a database of said server computer; and downloading said digital object from object storage to said user computing device.

retrieving from object storage a collection of digital objects that are each indexed by a unique bag identifier; calculating a hash value for each of said digital objects and placing each of said hash values into a manifest file; calculating a manifest hash value for said manifest file; posting said manifest hash value to a blockchain and receiving a transaction identifier in return, wherein said transaction identifier guaranteeing that said manifest hash value exists on a particular date; and adding said transaction identifier to said object storage using as an index said unique bag identifier, whereby said transaction identifier is part of said collection. 
The subcombination has a separate utility such as the method lacks:
receiving at a server computer over an Internet connection a request from a user computing device for a download Web page, said download Web page identified by a download page URL that includes a unique download identifier, wherein said unique download identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer; enumerating at least one digital object using said unique bag identifier, said digital object having a unique file identifier; downloading said download Web page to a browser of said user computing device, wherein said download Web page not including any means to select or view an icon 
26.	These inventions are distinct for the reasons given above, and the search required for each Group is different and not co-extensive for examination purpose.
	For example, the searches for the three inventions would not be co-extensive because these groups would require different searches on PTO's classification class and subclass as shown above.  The search required for one Group is not required for the other Group.  For these reasons above, restriction for examination purposes as indicated is proper.
27.	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
28.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
November 9, 2021